UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22263 Exchange Traded Concepts Trust (Exact name of registrant as specified in charter) 2545 S. Kelly Avenue Suite C Edmond, OK 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Name and address of agent for service) Copy to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: (405) 778‐8377 Date of fiscal year end: April 30, 2014 Date of reporting period: October 31, 2013 Item 1. Reports to Stockholders. EXCHANGE TRADED CONCEPTS TRUST YieldShares High Income ETF (Formerly, Sustainable North American Oil Sands ETF) Semi-Annual Report October 31, 2013 (Unaudited) YieldShares High Income ETF Table of Contents Schedule of Investments 2 Statement of Assets and Liabilities 3 Statement of Operations 4 Statement of Changes in Net Assets 5 Financial Highlights 6 Notes to Financial Statements 7 Approval of Sub-Advisory Agreement and Board Considerations 15 Disclosure of Fund Expenses 16 Supplemental Information 17 The Fund files its complete schedule of Fund holdings with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q within sixty days after the end of the period. The Fund’s Forms N-Q will be available on the Commission’s website at http://www.sec.gov, and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that Exchange Traded Concepts uses to determine how to vote proxies relating to Fund securities, as well as information relating to how the Fund voted proxies relating to Fund securities during the most recent 12-month period ended June 30, is available (i) without charge, upon request, by calling 1-855-796-3863; and (ii) on the Commission’s website at http://www.sec.gov. 1 YieldShares High Income ETF (1) Schedule of Investments October 31, 2013 (Unaudited) Description Shares Fair Value CLOSED-END FUNDS — 99.9% Asset Allocation — 19.0% BlackRock Real Asset Equity Trust $ BlackRock Resources & Commodities Strategy Trust Calamos Global Dynamic Income Fund Clough Global Opportunities Fund GAMCO Global Gold Natural Resources & Income Trust Nuveen Diversified Currency Opportunities Fund 258,297 1,977,915 Equity — 58.0% AllianzGI NFJ Dividend Interest & Premium Strategy Fund BlackRock Enhanced Capital and Income Fund BlackRock Enhanced Equity Dividend Trust BlackRock Global Opportunities Equity Trust BlackRock International Growth and Income Trust Eaton Vance Enhanced Equity Income Fund II Eaton Vance Risk-Managed Diversified Equity Income Fund Eaton Vance Tax Managed Global Buy Write Opportunities Fund Eaton Vance Tax-Managed Buy-Write Opportunities Fund Eaton Vance Tax-Managed Diversified Equity Income Fund Eaton Vance Tax-Managed Global Diversified Equity Income Fund ING Global Equity Dividend & Premium Opportunity Fund Nuveen Equity Premium Opportunity Fund 360,816 6,042,057 Fixed Income — 22.9% AllianceBernstein Income Fund BlackRock Credit Allocation Income Trust Eaton Vance Limited Duration Income Fund First Trust High Income Long/Short Fund Invesco Dynamic Credit Opportunities Fund Nuveen Credit Strategies Income Fund Nuveen Preferred Income Opportunities Fund PIMCO Corporate & Income Opportunity Fund PIMCO High Income Fund PIMCO Income Strategy Fund II Wells Fargo Advantage Income Opportunities Fund 103,401 2,378,079 Total Closed-End Funds (Cost $10,244,431) 10,398,051 Total Investments - 99.9% (Cost $10,244,431) $
